          Case 3:19-cr-03629-CAB Document 198 Filed 09/07/21 PageID.663 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA
                                                AMENDED JUDGMENT IN A CRIMINAL
              UNITED STATES OF AMERICA
                                                CASE
                         V.                     (For Offenses Committed On or After November 1, 1987)

                 ROBERT TATE ALLEN (4)                                           Case Number: 19CR3629-CAB

                                                                              ANTONIO F. YOON
                                                                              Defendant’s Attorney
USM Number                        90874298
    Modification of Imposed Term of Imprisonment for Extraordinary and Compelling Reasons (18 U.S.C § 3582(c)(1))
☒
THE DEFENDANT:
☒ pleaded guilty to count(s)             ONE (1) OF THE ONE-COUNT SUPERSEDING INFORMATION

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                               Count
Title & Section                      Nature of Offense                                                                        Number(s)
21 USC 843(b)                        UNLAWFUL USE OF A COMMUNICATION FACILITY                                                    1

.                                    .




    The defendant is sentenced as provided in pages 2 through                            2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☒ Count(s)        OF UNDERLYING INDICTMENT                             are          dismissed on the motion of the United States.

     Assessment : $100.00
☒    Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
     waived and remitted as uncollectible.
☐ JVTA Assessment*: $
     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                       ☐ Forfeiture pursuant to order filed                                                     , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                              August 16, 2021
                                                                              [Nunc Pro Tunc October 9, 2020]
                                                                              Date of Imposition of Sentence


                                                                              HON. Cathy Ann Bencivengo
                                                                              UNITED STATES DISTRICT JUDGE
         Case 3:19-cr-03629-CAB Document 198 Filed 09/07/21 PageID.664 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ROBERT TATE ALLEN (4)                                                    Judgment - Page 2 of 2
CASE NUMBER:              19CR3629-CAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 13 MONTHS AND ONE (1) DAY, TO RUN CONCURRENT TO SENTENCES IMPOSED IN SAN DIEGO
 SUPERIOR COURT CASE NOS. SCE384942, SCE378571 AND SCE381529.




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant must surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL
//

                                                                                                       19CR3629-CAB
